Exhibit Code of Ethics DIRECTVIEW HOLDINGS, INC. CODE OF BUSINESS CONDUCT AND ETHICS (Adopted by the Board of Directors on July 21, 2009) Introduction This Code of Business Conduct and Ethics covers a wide range of business practices and procedures.It does not cover every issue that may arise but it sets out basic principles to guide all employees of DirectView Holdings, Inc. (the "Company").All of our officers, directors and employees must conduct themselves accordingly and seek to avoid even the appearance of improper behavior.The code should also be provided to and followed by the Company’s agents and representatives, including consultants. If a law conflicts with a policy in this Code, you must comply with the law.If you have any questions about these conflicts, you should ask your supervisor how to handle the situation. Those who violate standards in this Code will be subject to disciplinary action, up to and including termination of employment.If you are in a situation that you believe may violate or lead to a violation of this Code, follow the guidelines described in Section 14 of this Code. 1. Compliance with Laws, Rules and Regulations Obey the law, both in letter and in spirit, is the foundation on which our ethical standards are built.All employees must respect and obey the laws of the cities, states and countries in which we operate.Although not all employees are expected to know the details of these laws, it is important to know enough about them to determine when to seek advice from supervisors, managers or other appropriate personnel. 2.
